In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-19-00265-CV
                                ________________________


                        JOSEPH WAYNE HEINRICH, APPELLANT

                                               V.

                      HEATHER NEWMAN HEINRICH, APPELLEE


                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
              Trial Court No. 2011-557,311; Honorable Mark J. Hocker, Presiding


                                        August 16, 2019

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Joseph Wayne Heinrich, appeals from the trial court’s letter to the

parties ruling on issues of conservatorship and child support for G.A.H., the child of

Appellant and Appellee, Heather Newman Heinrich. The trial court’s letter dated June

26, 2019, concluded by directing Appellant’s trial counsel to prepare a final order for the

court consistent with the letter ruling. Appellant filed a notice of appeal stating that “[w]hile
Appellant does not consider this letter ruling to be the final order of the Court, out of an

abundance of caution, this notice is being filed.” We now dismiss the appeal for want of

jurisdiction.


       This court has jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam). Generally, letters to counsel do not constitute a judgment or order

from which an appeal may be taken. Goff v. Tuchscherer, 627 S.W.2d 397, 398-99 (Tex.

1982) (per curiam). However, a letter ruling may constitute an order, triggering appellate

deadlines, if the letter substantially complies with the requisites of a formal order. In re

CAS Cos., LP, 422 S.W.3d 871, 875 (Tex. App.—Corpus Christi 2014, orig. proceeding).

Thus, a letter ruling may constitute an order if it: (1) describes the decision with certainty

as to parties and effect; (2) requires no further action to memorialize the ruling; (3)

contains the name and cause number of the case; (4) uses affirmative wording rather

than anticipatory diction of a future ruling; (5) bears a date; (6) was signed by the court;

and (7) was filed with the district clerk. Id.


       In examining these factors, we focus on whether the trial court intended the letter

to serve as a judgment or order. Gen. Elec. Capital Auto Fin. Leasing Servs., Inc. v.

Stanfield, 71 S.W.3d 351, 355 (Tex. App.—Tyler 2001, pet. denied). When the document

instructs the parties to prepare an appropriate final order, this is evidence that the trial

court did not intend the document to be a final order. Goff, 627 S.W.2d at 398; In re

B.W.S., No. 05-15-01207-CV, 2016 Tex. App. LEXIS 12575, at *5 (Tex. App.—Dallas

Nov. 28, 2016, no pet.) (mem. op.).

                                                 2
       The trial court’s June 26 letter required Appellant’s trial counsel to “prepare the

Final Order of the Court and submit same to the court and opposing party for approval as

to form and consistent with this letter ruling.” We, thus, conclude that the letter ruling was

not intended by the trial court to be a final judgment and is, therefore, not a final judgment.

See Bramlett v. Tex. Dep’t of Criminal Justice Inst. Div., No. 07-14-00122-CV, 2014 Tex.

App. LEXIS 4782, at *2-3 (Tex. App.—Amarillo May 1, 2014, pet. denied) (per curiam)

(mem. op.) (concluding that the trial court’s letter to the parties was not intended to

operate as a final order as the letter requested counsel to prepare an order reflecting the

court’s decision).


       By letter of August 6, 2019, we notified the parties that it did not appear a final

judgment or appealable order had been issued by the trial court and directed Appellant

to show how we have jurisdiction over the appeal. Appellant filed a response but did not

establish grounds for continuing the appeal. Appellant’s response stated that “[i]t is

Appellant’s preference that this court determine the letter ruling was not a final order and

that the notice of appeal is premature, which would allow proper post judgment

procedures to occur in their rightful time.”


       Because the trial court’s letter ruling is not a final judgment or appealable order,

this court does not have jurisdiction over the appeal.           Accordingly, the appeal is

dismissed. TEX. R. APP. P. 42.3(a).




                                                          Per Curiam




                                               3